EXHIBIT 10.52
 
Confidential—page 1



JOINT DEVELOPMENT AGREEMENT
 
Advanced Micro Devices, Inc, a Delaware corporation (“AMD”), and United
Microelectronics Corporation, a Taiwan corporation (“UMC”) enter this Joint
Development Agreement (“JDA”) as of this 31st day of January 2002. This JDA,
together with its exhibits, includes all essential terms for the program for
joint technology development (the “AU JDP”) between AMD and UMC.
 
1.  Development of CMOS Technology Platforms
 
UMC will develop competitive CMOS technology platforms to serve broad foundry
business needs on a time table competitive with the ITRS roadmap.
 
1.1    *****
 
1.2    Through regular working group meetings, UMC and AMD will exchange ideas
on the appropriate targets for specifications, mainstream application/voltages,
timing, and performance, with the understanding that UMC will have
responsibility to decide upon these matters for the UMC Advanced CMOS Platforms.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 2



 
2.  Development of High Performance Capabilities & Modules
 
AMD will develop high performance capability, suitable for delivering
performance levels to its MPU designs, and will include concentration on
appropriately based transistor designs (whether SOI, strained silicon or other).
 
2.1    *****
 
2.2    Through working group meetings, AMD and UMC will exchange ideas on
appropriate technology, manufacturing, and performance considerations involved
in high performance capability and transistor-specific modules, with the
understanding that AMD will have responsibility to decide upon these matters for
its products and needs.
 
3.  Working Groups and Team Mechanics
 
AMD and UMC teams will be responsible for the cooperation between the parties
and the joint development work in the AU JDP.
 
3.1    The team members initially assigned to the specific JDP Working Groups,
the leaders of these teams (“Management Leaders”), and the Executive Sponsors
for the AU JDP are *****. Either party may, by written notice to the other,
update their list of team members with other qualified engineers and executives
as may be reasonable.
 
3.2    The JDP Working Groups will be responsible for the day to day development
efforts and coordination in the AU JDP. Each JDP Working Group will convene—in
person, or by telephone or video conference—weekly (except when the Working
Group deems it appropriate, the weekly sessions may be reset to be biweekly),
with the objective that the teams communicate routinely and regularly on all
relevant aspects of the AU JDP joint development work.
 
3.2.1    The JDP Working Groups will establish, and modify or update as they
deem appropriate, procedures and practices for their meetings and coordination.
 
3.2.2    The JDP Working Groups will establish in writing agreed upon projects,
specific working plans, including schedules, milestones and manpower/resource
needs, for the AU JDP. Any matters concerning the working plans, milestones,
schedules or manpower/resource needs that cannot be resolved in the JDP Working
Group level will be escalated to the Management Leaders who will be responsible
to cooperate in good faith to find a mutually acceptable solution in a timely
manner, and failing such a resolution at that level, the matter will be
escalated to and resolved by the Executive Sponsors.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 3



 
3.3    The leaders of the JDP Working Groups, the Management Leaders and
Executive Sponsors will be responsible for the management and coordination of
the development efforts in the AU JDP. AMD and UMC will convene—by telephone or
video conference, or in person—regular status update meetings on a monthly basis
with the objective that the JDP Working Group and Management Leaders responsible
for the program communicate routinely and regularly on all relevant aspects of
the AU JDP joint development work.
 
3.4    AMD and UMC will convene regular management review meetings on a
quarterly basis with the objective that the Executive Sponsors, Management
Leaders, and others responsible for the AU JDP meet regularly to review all
relevant aspects of the AU JDP joint development work and to enhance the
cooperation and resolve any issues. AMD and UMC intend that these quarterly
review meetings will alternate between UMC and AMD locations. The first such
management review meeting will be held on or before *****.
 
4  Joint Development of *****
 
4.1    Based on the above, and subject to their obligations of confidentiality
to third parties, AMD and UMC will each contribute their ***** to jointly
develop *****. For purposes of the AU JDP, *****, competitive with the ITRS
roadmap and industry conditions.
 
4.2    Without limiting Clause 4.1 and subject to their obligations of
confidentiality to third parties, if, during their AU JDP work, either UMC or
AMD personnel become aware of information or developments that reasonably seem
material to the work or results of the AU JDP, they will promptly disclose such
matter to the other, and, thereafter the parties will cooperate to evaluate the
utility of the matter to the AU JDP.
 
4.2.1    Except as otherwise agreed in writing, neither UMC nor AMD will seek or
be entitled to *****.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 4



4.2.2    If any party believes they have information which may be material to
the AU JDP but which is subject to restrictions or which in the event of
disclosure to the other or for the AU JDP requires compensation to unaffiliated
third parties, AMD and UMC will cooperate in good faith to evaluate the
situation and to find a mutually satisfactory resolution consistent with any
obligations to such third parties.
 
4.2.3    UMC and AMD will cooperate to ensure that the JDP Working Groups have
knowledge of ***** to enable a reasonably skilled team to participate in the JDP
Working Groups as intended and to utilize UMC’s Advanced CMOS Platforms and
Advanced MPU Processes in their preferred manner (collectively, such technology
and know-how shall be referred to as “Necessary Background”).
 
4.2.4    Notwithstanding anything to the contrary in Clauses 4.1 and/or 4.2,
nothing in this JDA requires any party to disclose information or ideas which
that party, at the time in their own good faith judgment, deems so experimental,
so preliminary or so unsubstantiated that they would not rely on such results in
their own process development, and such matters will not be considered
“Necessary Background.”
 
4.3    Through the working group efforts, AMD and UMC will jointly define *****
(the “Advanced MPU Processes”), with the understanding that the processes are
intended (i) to follow and be compatible with UMC’s Advanced CMOS Platform at
the technology node involved, and (ii) to meet AMD’s MPU performance needs and
mutually agreeable manufacturing, reliability and quality criteria. Without
limiting the foregoing,
 
4.3.1    the parties intend that they will *****.
 
4.3.2    the parties intend that the JDP Working Groups will formulate specific
plans and procedures for regular review of MPU production with the Advanced MPU
Processes ***** for the purpose of ongoing performance (including without
limitation transistor speed and gate delay) and manufacturing enhancements.
 
5.  Working Group and Executive Responsibilities
 
5.1    All development and technology issues will be resolved in the first
instance at the JDP Working Group level.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 5



5.2    If, at any time, the team leaders feel that a matter has not been
satisfactorily resolved, or, upon the written request of either party, the
matter will be escalated to AMD and UMC Management Leaders. If the matter is not
resolved at that level, then upon written request of either or both parties, it
will be escalated to the Executive Sponsors who will be responsible to find a
mutually acceptable solution in a timely manner.
 
6.  Expenses and Mutual Support
 
6.1    Except as otherwise agreed in writing, AMD and UMC will each pay *****,
provided that there will be assignment/delegation of engineers from each company
to the facilities of the other (if from AMD, these engineers will be “AMD
Delegates” and if from UMC, these engineers will be “UMC Delegates”) to assist
in development, integration and/or transfer. The Management Leaders will
cooperate to agree upon, as part of their project definition and specific
working plans, the tasks that need to be accomplished, and any associated cost
allocation issues.
 
6.2    Without limiting the foregoing, and except as otherwise agreed in
writing, each party will be responsible for all compensation, travel, benefits,
and taxes with respect to its activities and personnel.
 
6.3    AMD and UMC will each arrange (at the expense of the company at the host
location) suitable office space for the engineers from the other assigned to
work at the host location, including reasonable communication and data line
connections.
 
6.4    All personnel of one company while visiting and/or working at facilities
or locations of the other will abide by the standard and customary rules and
practices of the host at the location involved.
 
7.  Intellectual Property, Technology Rights and Restritions
 
7.1    Subject to the rights and obligations of the parties under this JDA, as
between UMC and AMD:
 
7.1.1    All inventions, conceptions, know-how and/or technology developed
and/or contributed by one party (or its employees or consultants) without joint
contribution by the other (“Party Inventions”) will owned by the party who
developed and/or contributed the specifics involved, and that party shall have
the rights to any and all patentable subject matter involved;



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 6



 
7.1.2    All inventions, conceptions, know-how and/or technology conceived
jointly by the parties pursuant to their efforts in the AU JDP (including
without limitation, rights to patents with respect to such subject matter)
(“Joint Inventions”) will be jointly owned by the jointly responsible parties.
Without limiting the foregoing, the Management Leaders will set up mutually
agreeable mechanisms to allocate the responsibility to prepare and prosecute
applications for patents pursuant to such procedures as will ensure orderly and
efficient protection for intellectual property, with the guideline that the
costs of prosecution and maintenance for specific joint patents will be shared
equally by the jointly responsible parties involved.
 
7.2    Subject to the rights and obligations of the parties under this JDA:
 
7.2.1    AMD grants UMC worldwide licenses to ***** the UMC Advanced CMOS
Platforms, the Advanced MPU Processes, and all Necessary Background, ***** to
the fullest extent of AMD’s ability to do so without the obligation to pay
unaffiliated third parties compensation for such grants, and
 
7.2.2    UMC grants AMD worldwide licenses to ***** the UMC Advanced CMOS
Platforms, the Advanced MPU Processes, and all Necessary Background, ***** to
the fullest extent of UMC’s ability to do so without the obligation to pay
unaffiliated third parties compensation for such grants, and
 
7.2.3    Either party may terminate the licenses granted to the other under
Clauses 7.2.1 and 7.2.2 in the event that the ***** is properly terminated for
material breach by the other (and the non-breaching party may retain its rights
and licenses under such Clauses), subject however to the procedures agreed upon
by the parties for dispute resolution.
 
7.2.4    AMD and UMC agree to negotiate a mutually acceptable ***** with the
target to close on a solution by *****.
 
7.3    Regardless of anything to the contrary above, and subject to AMD’s
compliance with its obligations in the Manufacturing Agreement to offer UMC the
*****, UMC shall not use the Advanced MPU Processes or the UMC Advanced CMOS
Platforms to manufacture ***** for any party other than AMD, except:
 
7.3.1    UMC may manufacture small engineering sample quantities of product;



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 7



7.3.2    UMC may manufacture products for applications to be specified and
mutually agreed to at times after AMD qualification of the process involved;
 
7.3.3    UMC may manufacture for third parties who (at the applicable time) have
a technology license and/or transfer from AMD to design, manufacture or sell
*****; and
 
7.3.4    in other specific situations in which UMC and AMD senior executives
mutually agree that the situation does not present a ***** to AMD from the use
of the technology involved; and
 
7.3.5    This restriction of Clause 7.3 shall expire upon any one or more of the
following: (i) if UMC and AMD mutually agree not to extend the JDP to ***** or
to terminate the JDP prior to qualification of the ***** in UMC, (ii) the JDP is
terminated for material breach by AMD, (iii) ***** after first qualification of
any AMD Product with the process involved, if at such time, AMD and UMC are not
then engaged in a JDP for Advanced MPU Processes, provided however that the
restrictions of Clause 7.3 shall remain in place for ***** notwithstanding any
such triggers for so long as *****. For purposes of this Clause 7.3.5, *****
such as those contemplated in the Manufacturing Agreements.
 
7.4    Subject to UMC’s compliance with its obligations to supply AMD and *****,
AMD ***** UMC’s Advanced CMOS Platforms, the Advanced CMOS Processes, or the
Necessary Background or any specific information concerning any ***** other than
AMD’s Fab 25 (Austin) or Fab 30 (Dresden) ***** from AMD’s Fab 25 (Austin) or
Fab 30 (Dresden) for a *****, provided however that nothing in this Clause 7.4
shall prohibit *****.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 8



7.5    Regardless of anything to the contrary, and except as stated in Clauses
7.6 to 7.9, AMD shall not have any rights under this JDA to disclose *****, and
AMD shall not have any rights under this JDA *****.
 
7.6    Regardless of anything to the contrary in Clause 7.5, under appropriate
non-disclosure agreements commensurate with the restrictions stated in this JDA,
AMD shall be allowed to disclose ***** upon the occurrence of any one or more of
the following events:
 
7.6.1    For reasons reasonably attributable to UMC, and without material
contributory fault by AMD, ***** or
 
7.6.2    For reasons other than material contributory fault by AMD, ***** or
 
7.6.3    In spite of good faith negotiations by UMC and AMD, ***** or for
reasons other than material contributory fault by AMD, ***** or from other
qualified partners, or
 
7.6.4    If UMC or AU properly terminates a Manufacturing Agreement and *****
for UMC Advanced CMOS Platform and/or Advanced MPU Processes in volumes and
*****, or
 
7.6.5    If AMD properly terminates a Manufacturing Agreement due to material
breach by UMC or AU, or
 
7.6.6    in such other situations as the parties may negotiate.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 9



7.7    Regardless of anything to the contrary in Clause 7.5, and under the
conditions stated in this Clause 7.7, AMD shall be allowed to disclose, *****
and, to the extent required under written non-foundry joint venture, joint
product and/or joint development agreements entered between AMD and other third
party(ies), AMD may, ***** subject to the following conditions:
 
7.7.1    The third party to whom the information is transferred must, at the
time of disclosure and at a minimum, meet one of the two following conditions:
(a) AMD must own a minimum of 40% of the third party, or (b) *****.
 
7.7.2    The third party, who at the time of disclosure, must not derive more
than ***** and, if applicable, any shareholder who owns ***** of such third
party;
 
7.7.3    The third party may not use the information involved *****;
 
7.7.4    The third party may not use the information involved to *****, provided
however that the restriction in this Clause 7.7.4 shall expire *****;
 
7.7.5    In the event that AMD receives ***** to be negotiated between UMC and
AMD.
 
7.7.6    Nothing in this Clause 7.7 shall waive or reduce in any fashion any
capacity or loading commitment made by AMD under the Manufacturing Agreements.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 10



7.7.7    For purposes of this Clause 7.7, a ***** UMC for its contributions to
and investments in the technology involved, provided however that it is the
intent of the parties that a ***** shall, for transfers that commence more than
*****, approach zero. Upon written request to do so, the parties will negotiate
in good faith to reach an agreement on a ***** for the specific situation
involved, provided however that if they fail to do so, the ***** will be set in
a manner binding on all parties by a neutral decision-maker (or panel of
decisionmakers) having experience in such matters and under procedures which the
parties will negotiate on or before March 31, 2002. The procedures will, at a
minimum, insure initiation of the decision-making process within fifteen days of
a written request to negotiate *****, and enable equitable and efficient
decision-making so that a resolution on any disputes can be secured within
thirty days of a request for such a neutral decision.
 
7.8    Regardless of anything to the contrary in Clause 7.5, under appropriate
non-disclosure agreements commensurate with the restrictions stated in this JDA,
AMD shall ***** under the following terms:
 
7.8.1    such information may not be used or employed *****, and
 
7.8.2    the process flows and modules in UMC’s Advanced CMOS Platform,
Necessary Background and/or Advanced MPU Processes *****, provided that this
Clause 7.8.2 shall *****, and
 
7.8.3    If the *****.
 
7.9    Regardless of anything to the contrary, nothing in this JDA shall
prohibit either party from disclosing or licensing to others any technology,
know-how or other intellectual property which was created and/or obtained
independently of the other.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 11



7.10    No mask work or patent licenses are granted expressly, or by
implication, estoppel or otherwise, under this JDA. The parties will cooperate
on library, cell, IP, test structure and other design aspects as they may deem
appropriate, and all rights concerning such matters as between them will be as
stated in a written agreement.
 
7.11    Notwithstanding anything herein to the contrary, either party may use
***** for any purpose, including without limitation use in development,
manufacture, promotion, sale and maintenance of its products and services;
provided that this right to *****.
 
7.12    Except as expressly stated, this JDA will not serve to impair the right
of either AMD or UMC to develop, make, procure, market and/or maintain products
or processes, now or in the future, which incorporate features that may be
competitive with the technology developed pursuant to the AU JDP, or require
either AMD or UMC to disclose any planning information to the other. Nothing in
this JDA prohibits or restricts either AMD or UMC from developing or acquiring
technology, rights, know-how, processes or information, independently of the
other party, whether with or without the involvement of third parties.
 
7.13    Except as expressly agreed in writing, neither party will have any
responsibilities or obligations under this JDA to transfer or install processes
or know-how to or into premises or facilities of the other, nor will either
party have any responsibilities or obligations under this JDA to provide
technical support or service to the other for such transfer or installation.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 12



8.    Miscellaneous
 
8.1    The terms of the attached Miscellaneous Provisions and Definitions
Attachment are incorporated by reference.
 
8.2    *****.
 
Advanced Micro Devices
    
United Microelectronics Corporation
/S/    HECTOR RUIZ

--------------------------------------------------------------------------------

Hector Ruiz, President & COO
    
/S/    ROBERT TSAO

--------------------------------------------------------------------------------

Robert Tsao, Chairman and CEO

 



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 13



MISCELLANEOUS PROVISIONS & DEFINITIONS ATTACHMENT
 
Definitions
 
“Applicable Law” means the laws of the State of California, without regard to
that body of law which pertains to conflicts and/or choice of law and excluding
the UN Convention on Contracts for International Sales of Goods, provided
however that for purposes of the JVA “Applicable Law” means the laws of
Singapore, without regard to that body of law which pertains to conflicts and/or
choice of law and excluding the UN Convention on Contracts for International
Sales of Goods.
 
“AU” means the joint venture to be formed under Singapore law *****.
 
“AU Business Plan” means the business plan to be prepared by AU pursuant to the
JVA.
 
“AU JDP” means the joint development program in which UMC and AMD participate
pursuant to the terms of the JDA.
 
“Advanced MPU Processes” shall mean the jointly developed ***** pursuant to the
AU JDP, including without limitation, all recipes, specifications, and flows
reasonably used by either party to run such processes in their respective
manufacturing facilities.
 
“Delegates” means those engineers from AMD and/or UMC assigned or delegated to
the facilities of the other party (or to the facilities of AU) to work in the AU
JDP (if from AMD, these engineers will be “AMD Delegates” and if from UMC, these
engineers will be “UMC Delegates”).
 
“JDA” means the Joint Development Agreement entered between AMD and UMC.
 
“JDP Working Group” means the working groups and teams assigned by each party
pursuant to Clauses 3.1 and 3.2 of the JDA.
 
“Joint Inventions” means all inventions, conceptions, know-how and/or technology
conceived jointly by the parties pursuant to their efforts in the AU JDP
(including without limitation, rights to patents with respect to such subject
matter).
 
“JVA” means the Joint Venture Agreement entered into between AMD and UMC with
respect to the venture currently named “AU Pte Ltd.”
 
“Manufacturing Agreement(s)” shall mean the UMC-AMD Comprehensive Foundry
Agreement and the Manufacturing Agreement(s) to be entered by AMD and AU
pursuant to the JVA.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 14



 
“Necessary Background” means *****.
 
“Party” shall refer to AMD, UMC, UMCi or AU as applicable, and “Parties” shall
mean each Party (AMD, UMC, UMCi and AU) which is signatory to the Party
Agreement involved.
 
“Party(ies) Agreements” means and includes the JVA, the JDA and the
Manufacturing Agreement(s).
 
“Party Inventions” means all inventions, conceptions, know-how and/or technology
developed and/or contributed by one party (or its employees or consultants)
without joint contribution by the other.
 
“UMC’s Advanced CMOS Platforms” shall mean those general purpose CMOS technology
platforms developed solely or jointly *****.
 
Miscellaneous and General Provisions            
 
1.  During the term of the AU JDP, neither party will solicit for employment any
person at the time employed by and/or working on behalf of the other.
 
2.  Neither party shall be liable for failure to perform, in whole or in part,
its obligations under this Agreement if such failure is caused by any event or
condition not reasonably within the control of the affected party, including,
without limitation, by events of nature, fire, flood, typhoon, earthquake,
explosion, strikes, labor troubles or other industrial disturbances, unavoidable
accidents, war (declared or undeclared), acts of terrorism, sabotage, embargoes,
blockage, acts of governmental, judicial, administrative, military or other
authorities, riots, insurrections, or any other cause beyond the control of the
parties; provided, that the affected party promptly notifies the other party of
the occurrence of the event of force majeure and takes all reasonable steps
necessary to minimize the disruption to the other party and to resume
performance of its obligations so interfered with.
 
3.  [Intentionally omitted]
 
4.  [intentionally omitted]
 
5.  AS A SEPARATE LIMITATION, IN NO EVENT WILL ANY PARTY BE LIABLE TO THE OTHER
(i) FOR COSTS OF SUBSTITUTE GOODS, (ii) FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL OR INDIRECT DAMAGES, OR (iii) FOR LOSS OF USE, OPPORTUNITY, MARKET
POTENTIAL, GOODWILL AND/OR PROFIT ON ANY THEORY (CONTRACT, TORT, FROM THIRD
PARTY CLAIMS OR OTHERWISE), provided however that in the event of material
breach by UMC and/or AU which is not cured within sixty days of written notice
from AMD that such breach was causing AMD to search for second sources for the
product involved,



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 15



UMC and/or AU (whichever was the breaching party) shall be responsible for
*****. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OR OF ANY FAILURE OR INADEQUACY OF ANY REMEDY. Each Party has consulted
with counsel concerning their respective agreements and AU, and enters into the
JVA, the JDA and the Manufacturing Agreements with full advice and understanding
and accepting the risks involved.
 
6.  Except as expressly stated in the JVA, the JDA and/or the Manufacturing
Agreement(s) no Party makes any warranties or representations (express, implied
or statutory). THE PARTIES EXPRESSLY DISCLAIM ALL SUCH OTHER WARRANTIES,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR PARTICULAR PURPOSE. Without limiting the foregoing, except as
expressly stated in the Party Agreements, there are no representations and/or
warranties concerning the subject matter of such Party Agreements, and/or
relating to AU of any sort or manner, and each Party expressly agrees that it is
not relying upon any such other representations and/or warranties. Each Party
has consulted with counsel concerning such Agreements and AU, and enters into
the Party Agreements with full advice and understanding and accepting the risks
involved.
 
6.1    Notwithstanding anything to the contrary (whether in the Party Agreements
or elsewhere), nothing contained in the Party Agreements, and/or in the AU
Business Plan shall be or be construed as:
 
6.1.1    a warranty or representation as to the validity, utility, suitability
or economic viability of this opportunity or of any intellectual property or
technology except as expressly stated in Clause 6.2 and/or in the Manufacturing
Agreement(s);
 
6.1.2    a warranty or representation that any manufacture, sales, use or other
disposition of products to be manufactured by AU and/or UMC will be free from
infringement of patents, utility models and/or design patents other than those
under which licenses have been granted hereunder and/or except as expressly
stated in Clause 6.2 and/or in the Manufacturing Agreement(s);
 
6.1.3    a warranty or representation that AU will be successful, that AU will
realize and/or fulfill any of its business plans, that AU will return profit, or
that the Parties will recover their investments (for purposes of this Clause
6.1.3, no express covenant or obligation in the JVA shall be eliminated and/or
excluded by reason of it also being part of the AU Business Plan, nor shall this
Clause 6.1.3 absolve AU from efforts required under the JVA to implement the AU
Business Plan nor shall this Clause 6.1.3 relieve any obligation under Clause
4.4 of the JV MOU or the provisions which implement that Clause in the JVA);
 
6.1.4    conferring any right to use in advertising, publicity, or otherwise,
any trademark, trade name or names of any Party, or any contraction,
abbreviation or simulation thereof; and/or



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 16



 
6.1.5    conferring by implication, estoppel or otherwise, any license or other
right under any class or type of patent, utility model or design patent,
provided however that each Party holding joint ownership rights to joint
inventions according to the JDA shall, subject to the express limitations of and
solely as expressly allowed under the JDA, have the right to grant licenses with
respect to such jointly owned inventions without the consent of (and without any
obligation to account to) any other Party.
 
7.  Without in any way limiting the provisions of the Party Agreements, each of
the Parties agrees that no products, items, commodities or technical data or
information obtained from a Party nor any direct product of such technical data
or information is intended to or shall be exported or reexported, directly or
indirectly, to any destination restricted or prohibited by Applicable Law
without necessary authorization by the Governmental Authorities, including
(without limitation) the Taiwanese Ministry of International Trade and Industry,
the United States Bureau of Export Administration (the “BEA”) or other
Governmental Authorities of the United States and Taiwan with jurisdiction with
respect to export matters. Without limiting the generality of the foregoing,
each Party agrees that it will not, without authorization from the Office of
Export Licensing of the BEA, knowingly export or reexport to a destination
outside of the United States General License GTDR technical data or information
of United States origin subject to this Agreement, or the direct product
thereof, or the product of a plant or major component of a plant that is the
direct product thereof, without first providing any applicable export assurances
of the exporting party. Notwithstanding anything to the contrary, AMD will not
disclose to UMC and/or AU any information concerning processing, fabrication
and/or equipment which is subject to any applicable export restrictions without
first notifying UMC of these restrictions, and securing written consent from an
officer of UMC to the disclosure.
 
8.  Disputes
 
8.1    Mediation:
 
8.1.1    Each Party agrees that in the event of a dispute arising out of or in
any way relating to any one or more of the Party Agreements, the parties shall
attempt to resolve the dispute through mediation prior to instituting litigation
or any other adversary proceeding. A Party shall initiate a mediation by serving
written notice on the other party by facsimile and overnight mail. The parties
may select any mediator mutually agreeable to them. If the parties cannot agree
on a mediator within fifteen (15) days, they will, within five (5) days
thereafter submit a joint request for mediation to the San Francisco office of
the American Arbitration Association (“AAA”) and request the AAA to select an
appropriate mediator with experience in resolving financial and commercial
disputes, preferably with experience in the semiconductor industry.
 
8.1.2    The mediation session shall occur within thirty (30) days of the
selection of the mediator unless the parties mutually agree to extend this time,
and shall be scheduled for not less than one day. Each party agrees to send a
representative with full



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 17



settlement authority to the mediation. The mediation shall be in the English
language and shall be conducted exclusively in Santa Clara County, California,
United States of America. The parties agree to hold the content of the mediation
in confidence and further agree that the mediator is disqualified and shall be
excluded from testifying as a witness in litigation between the parties (except
in proceedings to recover damages for actionable torts committed in the
mediation). The parties further agree that the mediation shall be considered to
be a form of settlement negotiations, the content of which shall not be
admissible as evidence in any judicial proceeding (except in a proceeding to
recover damages for actionable torts committed in the mediation). Each party
shall bear its own expenses (including attorney fees) for mediation proceedings
under the Party Agreements, and an equal share of the expenses of the mediator
and, where applicable, the AAA. The parties agree that any refusal to mediate
under this section is a breach of contract for which damages may be recovered in
litigation between the parties. Except as provided in Section 8.2 below, if the
party who ultimately prevails in any litigation institutes a court action or
other adversary proceeding without first attempting mediation as required
hereby, SUCH PREVAILING PARTY SHALL NOT BE ENTITLED TO ATTORNEYS’ FEES OR COSTS
THAT MIGHT OTHERWISE BE AVAILABLE TO IT UNDER THE PARTY AGREEMENTS, ANY
APPLICABLE LAW OR COURT RULES.
 
8.2    Litigation:  In the event a dispute is not resolved by such mediation
within sixty days of written notice of mediation pursuant to Clause 8.1 (or in
the event a party refuses to participate in such a mediation), the parties shall
have the right to initiate a suit, action or other adversary proceeding before
the appropriate court exclusively within the jurisdiction of the courts of Santa
Clara County, California, or the United States District Courts for the Northern
District of California. In the event of such suit, action or other adversary
proceeding and solely for purposes of such an action or proceeding, the Parties
hereto (a) submit to the exclusive personal jurisdiction of the federal and
state courts in the State of California, and (b) expressly waive any right they
may have to a jury trial and agree that any such proceeding shall be tried by a
judge without a jury, and (c) expressly covenant not to bring any such suit or
claim before any other judicial tribunal. All defenses based on passage of time
shall be tolled from the date of timely written notice of mediation pursuant to
Section 8.1 above and, shall not resume until sixty days after such notice,
unless otherwise prohibited by law.
 
8.2.1    Notwithstanding anything to the contrary, and subject to Section 8.1
above, the parties may, without breach of Clause 8.2, seek appropriate judicial
remedies from courts in Singapore having jurisdiction over such matters, to the
extent reasonably necessary but only with respect to or concerning the JVA,
corporate formalities, ownership of property, or other matters peculiar to
Singapore law and/or locations or property in Singapore.            
 
8.3    Applicable Law:  The Party Agreements shall be governed by, construed,
enforced and interpreted in accordance with the internal substantive laws of the
State of California applicable to agreements to be made and to be performed
solely within such State, without giving effect to any conflicts or choice of
laws principles which otherwise



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 18



might be applicable and excluding the United Nations Convention on Contracts for
the Sale of Goods provided however that the JVA shall be governed by, construed,
enforced and interpreted in accordance with the internal substantive laws of
Singapore applicable to agreements to be made and to be performed solely within
such jurisdiction, without giving effect to any conflicts or choice of laws
principles which otherwise might be applicable and excluding the United Nations
Convention on Contracts for the Sale of Goods.
 
8.4    Interim Relief:  Nothing in this Section 8 shall be construed to preclude
any party from seeking injunctive or other provisional relief in order to
prevent irreparable harm pending mediation, provided however that such relief
may only be sought within the appropriate judicial forum as provided in section
8.2 above. In the event a party seeks interim relief without first attempting
mediation, such party shall not forfeit its entitlement to legal fees and costs
that would otherwise be available to it only if such party initiates mediation
within fifteen (15) days after initiating the action seeking interim relief. A
request to a court for interim relief shall not be deemed a waiver of the
obligation to mediate.
 
8.5    Legal Fees and Costs:  Except as otherwise provided herein, the
substantially prevailing party in any proceeding brought by one party against
the other shall be entitled, in addition to any other rights and remedies it may
have, to reimbursement for the expenses reasonably incurred by it in such
proceeding, including but not limited to court costs, reasonable attorneys’
fees, reasonable costs, reasonable expenses of expert witnesses, reasonable
costs of appeal, and any other reasonable out-of-pocket expenses.
Notwithstanding anything to the contrary, neither party will be entitled to
recover or claim from the other any expenses incurred in connection with and/or
pursuant to any mediation efforts under Section 8.1.
 
9.  Both parties agree that the details connected with the JDA, JVA and
Manufacturing Agreements will not be published or disclosed without the other
party’s written permission or as required by Applicable Law or regulation,
provided however that this Clause 9 shall not restrict a party from repeating
disclosures made by the other. On or before February 8, the parties will
negotiate mutually acceptable terms for a nondisclosure agreement pursuant to
the JDA, and when negotiated, that JDP NDA will be attached as an Exhibit and
made part of the JDA.
 
10.  All notices required or permitted to be given under the Party Agreements
shall be in writing by first class certified or registered airmail, postage
prepaid or by telex or telefax, if confirmed or acknowledged, to the address
specified below or to such other address as may be specified in writing by the
addressed party to the other party in accordance with this Section 10:
 
If to UMC:
United Microelectronics Corporation
No. 3 Li Hsin Road 2
Science-Based Industrial Park



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 19



Hsin-Chu City, Taiwan
R.O.C.
Attention:    Chairman’s Office
Tel:            +886 3 578-2258
Fax:             +886 3 577-4767 and to +886 2 2703-3839
 
If to AMD:
Advanced Micro Devices, Inc.
One AMD Place
P.O. Box 3453
Sunnyvale, California 94088-3453
U.S.A.
Attention:       General Counsel
Tel (USA):     408/749-2202
Fax (USA):     408/774-7002
 
If to UMCi:
UMCi Pte Ltd.
6 Temasek Blvd
#26-01 SuntecTower Four
Singapore 038986
Attention:    President
Tel:            +65 836-0886
Fax:             +65 836-3767            
 
Each such notice or other communication shall for all purposes be treated as
effective or as having been given as follows: (i) if delivered in person, when
delivered; (ii) if sent by airmail, at the earlier of its receipt or at 5 p.m.,
local time of the recipient, on the seventh day after deposit in a regularly
maintained receptacle for the deposition of airmail, as the case may be; and
(iii) if sent by recognized courier service, on the date shown in the written
confirmation of delivery issued by such delivery service. Either party may
change the address and/or addressee(s) to whom notice must be given by giving
appropriate written notice at least seven (7) days prior to the date the change
becomes effective.
 
11.  The Party Agreements and their Exhibits, all of which are incorporated
herein by reference, set forth the entire understanding between UMC and AMD with
respect to the subject matter hereof and merges all prior agreements, dealings,
negotiations, promises, representations and communications. The terms of the
Party Agreements shall govern ***** as well as any and all exchanges of
confidential information regardless of any other document signed and/or executed
or agreement made prior to January 31, 2002. No modification, alteration or
amendment of the Party Agreements or their Exhibits (whether express, implied,
by custom, course of dealing or otherwise) shall be effective unless in writing
and signed by both parties.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 20



12.  Except as expressly permitted under their terms none of the Party
Agreements nor any of the rights and obligations created hereunder may be
assigned, transferred, pledged, or otherwise encumbered or disposed of, in whole
or in part, whether voluntarily or by operation of law or otherwise, by any
party without the prior written consent of the other party, *****.
 
13.  The Party Agreements shall be governed by and under the Applicable Law. If
any term or provision of any Party Agreement shall be determined to be invalid
or unenforceable under Applicable Law, such provision shall be deemed severed
from such agreement, and a reasonable valid provision to be mutually agreed upon
shall be substituted. In the event that no reasonable valid provision can be so
substituted, the remaining provisions of such Agreement shall remain in full
force and effect, and shall be construed and interpreted in a manner that
corresponds as far as possible with the intentions of the parties as expressed
in such Agreement.
 
14  Term and Termination
 
14.1    The term of the Party Agreements will be for period stated in the
specific agreement involved.
 
14.2    In the event any material breach of a Party Agreement by either party is
not corrected within sixty (60) days after delivery of written notice describing
such breach, the particular Party Agreement may be terminated immediately upon
further written notice of termination from the non-breaching party, provided
however that this Clause 14.2 shall not waive or relieve any party from the
requirements of Clause 8.
 
14.3    Either party shall also have the right to terminate such Party Agreement
forthwith by giving written notice of termination to the other party at any
time, upon or after:
 
14.3.1    the filing by such other party of a petition in bankruptcy or
insolvency; or
 
14.3.2    any adjudication that such other party is bankrupt or insolvent; or
 
14.3.3    the filing by such other party of any legal action or document seeking
reorganization, readjustment or arrangement of its business under any law
relating to bankruptcy or insolvency; or
 
14.3.4    the appointment of a receiver or bankruptcy trustee for all or
substantially all of the property of such other party; or
 
14.3.5    the making by such other party of any general assignment for the
benefit of creditors; or
 
14.3.6    the institution of any proceedings for the liquidation or winding up
of such other party’s business or for the termination of its corporate charter.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------



 
Confidential—page 21



14.4    *****.
 
15.  Miscellaneous—Miscellaneous
 
15.1    The failure of any Party to enforce, or the delay by any Party in
enforcing any of its rights under the Party Agreements shall not be deemed a
waiver or a containing waiver of such rights or a modification of any Party
Agreement, and such party may, within the time provided by applicable law,
commence appropriate proceedings to enforce any and/or all such rights.
 
15.2    The Clause headings in the Party Agreements are for convenience only and
do not define or limit nor will they be used to construe the content of such
Clauses.
 
15.3    Each Party expressly represents and warrants that it is free to enter
into the Party Agreements and that it has not made and will not make any
creations or commitments in conflict with the provisions of the Party
Agreements, or which reasonably might interfere with the full and complete
performance of its obligations under the Party Agreements. Each Party further
represents and warrants that the Party Agreements, and the performance of its
respective obligations under the Party Agreements, and the consummation of the
transactions contemplated under the Party Agreements have been duly authorized
and approved by all necessary action, and all necessary consents or permits have
been obtained, and neither the execution of the Party Agreements nor the
performance of the Party’s obligations under the Party Agreements will violate
any term or provision of any valid contract or agreement to which such party is
subject and/or by which such party is bound. No further actions or consents are
necessary to make the Party Agreements valid and binding contract, enforceable
against the respective parties in accordance with their terms.
 
15.4    No Party shall be entitled to act on behalf of and/or to bind any one or
more of the others.
 
15.5    The Party Agreements, and any one or more of them, may be executed in
any number of counterparts, all of whom when taken together shall constitute a
single instrument.



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
*****. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.